Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 1 of 11




                        EXHIBIT 2
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 2 of 11

                                                                         1

 1               SECURITIES AND EXCHANGE COMMISSION

 2

 3

 4

 5   - - - - - - - - - - - - - - -      )

 6   In the Matter of:                  ) Matter No. HO-12718

 7   Trading in the Securities of       )

 8   Ligand Pharmaceuticals, Inc.       )

 9   - - - - - - - - - - - - - - -      )

10

11

12                         V O L U M E      I

13

14                  TESTIMONY OF GREGORY M. LEMELSON

15                         WASHINGTON, D.C.

16                     WEDNESDAY, JULY 20, 2016

17                            9:25 A.M.

18

19

20

21

22

23   Job No. 65155

24   Pages 1 - 359

25   Reported by:    Leslie Anne Todd



              [7/20/2016 9:25 AM] LEMELSON_EMMANUEL_20160720
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 3 of 11

                                                                         2

 1      Deposition of GREGORY M. LEMELSON was held at:

 2

 3         Securities and Exchange Commission

 4         100 F Street Northeast

 5         Washington, D.C. 20549

 6

 7      Pursuant to agreement, before Leslie Anne Todd,

 8   Notary Public of the District of Columbia.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



              [7/20/2016 9:25 AM] LEMELSON_EMMANUEL_20160720
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 4 of 11

                                                                         3

 1                        A P P E A R A N C E S

 2

 3   For the Securities and Exchange Commission:

 4       VIRGINIA M. ROSADO DESILETS, ESQUIRE

 5       JEFFREY FINNELL, ESQUIRE

 6       SONIA TORRICO, ESQUIRE

 7       Securities and Exchange Commission

 8       100 F Street Northeast

 9       Washington, D.C. 20549

10       (202) 5510-4955

11

12   For the Witness:

13       DOUGLAS F. MacLEAN, ESQUIRE

14       Armor Compliance

15       22 Batterymarch Street

16       Boston, Massachusetts 02109

17       (617) 501-2055

18

19   ALSO PRESENT:

20       LUCY GAUTHIER (Intern)

21

22

23

24

25



              [7/20/2016 9:25 AM] LEMELSON_EMMANUEL_20160720
     Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 5 of 11

                                                                        4

 1                         C O N T E N T S

 2

 3                             -------

 4

 5                         E X H I B I T S

 6                        (Retained by SEC)

 7

 8     NUMBER       PAGE            NUMBER        PAGE

 9        1           7               13          206

10        2           8               14          245

11        3          15               15          261

12        4          15               16          262

13        5          24               17          270

14        6         110               18          271

15        7         119               19          272

16        8         161               20          273

17        9         198               21          275

18        10        202               22          287

19        11        203               23          289

20        12        204               24          349

21

22

23

24

25



               [7/20/2016 9:25 AM] LEMELSON_EMMANUEL_20160720
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 6 of 11

                                                                         5

 1                      P R O C E E D I N G S

 2                      -------------------

 3             MS. DESILETS:    On the record at 9:25 a.m.

 4             Can you raise your right hand, please.     Do

 5   you swear or affirm to tell the truth, the whole truth

 6   and nothing but the truth?

 7             THE WITNESS:    I do.

 8                 EXAMINATION BY THE SECURITIES AND

 9                      EXCHANGE COMMISSION

10   BY MS. DESILETS:

11        Q    Please state and spell your full name for

12   the record.

13        A    My legal name is Gregory M. Lemelson, but

14   I'm referred to as Father Emmanuel Lemelson, which is

15   my ecclesiastical name or baptismal name.

16        Q    You can put your hand down.

17        A    Oh, sorry.

18        Q    So would you prefer it if we refer to you as

19   Father Lemelson today?

20        A    Father Emmanuel.

21        Q    My name is Virginia Rosado Desilets.    This

22   is Sonia Torrico, and this is Lucy Gauthier.

23             MS. DESILETS:    Did I pronounce that right?

24             MS. GAUTHIER:    Gauthier.

25   BY MS. DESILETS:



              [7/20/2016 9:25 AM] LEMELSON_EMMANUEL_20160720
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 7 of 11

                                                                         708

 1   THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

 2

 3   In the Matter of:              )

 4                                  )   File No. HO-12718-A

 5   TRADING IN THE SECURITIES OF   )

 6   LIGAND PHARMACEUTICALS, INC.   )

 7

 8   WITNESS:   Gregory Lemelson

 9   PAGES:     708 through 1009

10   PLACE:     Securities and Exchange Commission

11              100 F Street, NE

12              Washington, D.C.

13   DATE:      Friday, July 22, 2016

14

15        The above-entitled matter came on for hearing,

16   pursuant to notice, at 9:15 a.m.

17

18

19

20

21

22

23

24            Diversified Reporting Services, Inc.

25                   (202) 467-9200



                [7/22/2016 9:15 AM] LEMELSON_EMMANUEL_20160722
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 8 of 11

                                                                         728

 1   says "neither we nor anyone on our behalf has

 2   consulted Marcum."

 3        Q    From September 24, 2012, through April 7,

 4   2014.

 5        A    Okay.   Yes.

 6        Q    Is it your contention that Marcum could not

 7   have audited Viking's financials between April 7,

 8   2014, and July 1st, 2014, when the S-1 was filed?

 9        A    I don't recall where that statement

10   regarding the audited financials comes from, but I

11   believe it comes from the publicly filed documents,

12   and perhaps if there were any available that were

13   filed before the S-1.

14        Q    Turn two more pages in this Exhibit 51.     At

15   the bottom it says 165 of 196, and the larger number

16   is F-1.

17             Do you see this Report of Independent

18   Registered Public Accounting Firm?

19        A    Yes.

20        Q    Is this a letter from Marcum, LLP, saying:

21   "We have audited the accompanying balance sheets of

22   Viking Therapeutics"?

23        A    Yes.

24        Q    Is that something you would have seen at the

25   time that you were writing your report?



               [7/22/2016 9:15 AM] LEMELSON_EMMANUEL_20160722
      Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 9 of 11

                                                                         729

 1          A    I wouldn't have seen it or else I wouldn't

 2   have written that.

 3          Q    In writing your report and making the

 4   statement that Viking's financial statements are

 5   unaudited, you don't think it would have been

 6   important to look at the financial statements to see

 7   whether they were audited or not?

 8          A    I'm not sure at this time why that statement

 9   was made.

10          Q    The statement in your report?

11          A    Yes.   I'm sure at the time I wrote it, I

12   believed it to be true and it was based on my

13   research.

14          Q    But it seems clearly contradicted by the

15   public filings, right?

16          A    It appears to be.

17          Q    Turn to page 8 of your Exhibit 18.

18          A    Yes.

19          Q    And in the last paragraph of that page, you

20   say:    "Ligand appears to be indirectly creating a

21   shell company through Viking."

22          A    Yes.

23          Q    How do you define a "shell company"?    How

24   are you using the term "shell company" in this

25   document?



                 [7/22/2016 9:15 AM] LEMELSON_EMMANUEL_20160722
 Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 10 of 11




                                                             Page 1008

1                       PROOFREADER'S CERTIFICATE
2
     In the Matter of:         TRADING IN THE SECURITIES OF
                               LIGAND PHARMACEUTICALS, INC.
5    Witness:                  Gregory Lemelson
6    File Number_ :            HO-12718-A
7     Date:                    July 22, 2016
8    Location:                 Washington, D.C.
 9
10
11            This is to certify that I, Nicholas Wagner,
12    (the undersigned), do hereby swear and affirm
13    that the attached proceedings before the U.S.
14    Securities and Exchange Commission were held
15    according to the record and that this is the
16    original, complete, true and accurate transcript
17    that has been compared to the reporting or recording
18    accomplished at the hearing.
19
20
21
22
23    (Proofreader's Name)                   (Date)
24
25
           Case 1:18-cv-11926-PBS Document 17-2 Filed 11/08/18 Page 11 of 11


            1                      CERTIFICI~TF OF NOTARY PUBLIC

                               I, LESLIE A. TODD, the officer before whom

            3     the foregoing deposition was taken, do hereby certify

            4     that the witness whose testimony appears in the

            5     foregoing deposition was duly sworn by me; that the

            6     testimony of said witness was taken by me in

            7     stenol:ypy and thereafter reduced to typewriting under

            8     m y direction; that said deposition is a true record

            9     of the testimony given by said witness; that I am

           10     neither r_ounsel for, related to, nor employed by any

           1 7.   of the parties to the action in which this deposition

           12     was taken; and, further, that I am not a relative or
i, ~+- ;
           Z3     employee of any counsel or attorney employed by the

            14    parties hereto, nor financially or otherwise

            15    interested in the outcome of this action.

            16

            17     Dated this _J _ day of _~v          ~~5~          ~ Z~~

            18

            19                                    — ---       1_-~J~~=-~~-----
                                                 ES IE A. TODD
            20                                  Notary Public in and for the
                                                District of Columbia
            21
                   M y commission expires:
            22     November 30, 2018
